Citation Nr: 1513366	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 1966 to October 1966 in the Army National Guard of South Carolina.  The appellant had additional service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant requested a hearing before the Board in his August 2010, VA Form 9, substantive appeal.  In a March 2015 informal hearing presentation, the appellant's representative stated the appellant had not withdrawn his hearing request.  However, in October 2011 correspondence, the appellant did in fact withdraw his request for a Board hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2014).  Thus, the Board may proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2010, notice of disagreement, the appellant claimed that his bilateral knee disabilities were the result of wear and tear while serving as a drill sergeant, specifically because he conducted road marches in boots rather than tennis shoes.  As noted above, the record reflects the appellant had ACDUTRA from June 1966 to October 1966 and additional service in the U.S. Army Reserve as a drill sergeant.  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d).  Therefore, the appellant has claimed service connection for disabilities arising out service in the U.S. Army Reserve, which may be ACDUTRA or INACDUTRA service, and so he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA.  The December 2009 VCAA notice letter did not do so.  Upon remand, the appellant should be sent a Veterans Claims Assistance Act of 2000 (VCAA) notice letter that notifies the him and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claim based on ACDUTRA and INACDUTRA service.  The notice should further indicate what information or evidence should be provided by the appellant and what information or evidence VA will attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159.

The Board notes that although service treatment records for the appellant's ACDUTRA service in the Army National Guard of South Carolina and service in the U.S. Army Reserve have been associated with the claim file, these records do not indicate any specific dates of the appellant's ACDUTRA or INACDUTRA service with the U.S. Army Reserve.  Accordingly, the Board finds that a remand is necessary to obtain the specific dates of ACDUTRA, and /or INACDUTRA service in the U.S. Army Reserve.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant has not yet been afforded a VA examination in connection with his bilateral knee claim.  Private treatment records associated with the claims file indicate knee problems, including a March 2010 treatment record, which noted osteoarthritis symptoms in the knees.  Additionally, as noted above, the appellant linked his bilateral knee problems to what may be an in-service injury, as he stated such was due to wearing boots on road marches.  Although the appellant's service treatment records are silent for any knee problems, the appellant is competent to report factual matters of which he has first-hand knowledge, such as knee pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, given that there is evidence of an in-service injury, evidence that the appellant has a bilateral knee condition, and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination to obtain a medical opinion as to whether the appellant has any current bilateral knee disability that is attributable to his active military service.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice that advises the appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the appellant of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.  This notice should also indicate what information or evidence should be provided by the appellant and what information or evidence VA will attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Attempt to verify the specific dates, and types of service, for all periods of ACDUTRA and INACDUTRA with the U.S. Army Reserve, including beginning and ending dates, for the appellant, from all appropriate sources, including the National Personnel Records Center, the Record Management Center or other appropriate records custodian.  All attempts to obtain this information should be documented in the claims file.  The appellant and his representative must be notified of any inability to obtain the requested information.

3.  Thereafter, schedule the appellant for a VA examination in order to ascertain the nature and etiology of any bilateral knee disability diagnosed during, or proximate, to the appeal.  The entire claims file should be made available for review, to include a complete copy of this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  To assist the examiner in addressing the question below, the examiner must be provided with exact periods of any ACDUTRA and/or INACDUTRA service by the appellant. 

Upon examination of the appellant and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral knee disability is etiologically related to any documented periods of ACDUTRA and/or INACDUTRA. 

The examiner also should also give consideration to the appellant's theory that any knee problems are related to the wear and tear he experienced as drill sergeant, specifically because he conducted road marches in boots rather than tennis shoes.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  

4.  The appellant must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




